Title: To Thomas Jefferson from Thomas Mifflin, 7 July 1793
From: Mifflin, Thomas
To: Jefferson, Thomas



Sir
Phil: 7 July 1793.

In consequence of the request contained in a letter from the Secretary at War, I instituted an enquiry, respecting the equipment of the Little Sarah, as an armed vessel, in this Port; and as she will probably sail this day, I am anxious to receive a communication from the officers of the  Federal Government on the Subject. I have dispatched a messenger to Genl. Knox, requesting an interview; and I have inclosed the Report of the Master Warden, which you will be pleased to return. I am, with great esteem, Sir, Yr. most obedt Serv.

Tho Mifflin

